     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 1 of 11



               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

ROMAN ANDERSON,                )       CIV. NO. 20-00290 HG-WRP
Individually and on Behalf of )
All Others Similarly Situated, )
                               )
                Plaintiff,     )
                               )
          vs.                  )
                               )
SUBARU OF AMERICA, INC. and    )
DENSO INTERNATIONAL AMERICA,   )
INC.,                          )
                               )
                Defendants.    )
                               )

  ORDER GRANTING PLAINTIFF ROMAN ANDERSON’S MOTION TO TRANSFER
                           (ECF No. 20)


     Plaintiff Roman Anderson has filed a putative class action

on behalf of himself and others similarly situated to recover

damages from allegedly defective fuel pumps used in certain

Subaru vehicles.

     Plaintiff moves to transfer venue to the United States

District Court, Northern District of Alabama.       Plaintiff seeks to

consolidate the matter with a class action with similar claims

filed in Alabama.   The Motion is unopposed.      For the reasons set

forth below, Plaintiff’s unopposed MOTION TO TRANSFER VENUE (ECF

No. 20) is GRANTED.


                          PROCEDURAL HISTORY


     On June 26, 2020, Plaintiff filed a putative class action


                                   1
       Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 2 of 11



lawsuit on behalf of himself and all others similarly situated.

(Compl., ECF No. 1).     Plaintiff named as Defendants Subaru of

America, Inc., a New Jersey corporation; Subaru Corporation, a

Japanese corporation; Denso International America, Inc., a

Delaware corporation; and Denso Corporation, a Japanese

corporation.    (Id. at ¶¶ 21-24).

       On July 28, 2020, Plaintiff filed NOTICE OF DISMISSAL

PLAINTIFF ROMAN ANDERSON’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT

PREJUDICE AS TO DEFENDANTS SUBARU CORPORATION AND DENSO

CORPORATION.    (ECF Nos. 18, 19).       The foreign corporations had

not been served and Plaintiff filed a voluntary dismissal.

       Also on July 28, 2020, Plaintiff filed MOTION TO TRANSFER

and REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFF ROMAN

ANDERSON’S MOTION TO TRANSFER.       (ECF Nos. 20, 21).

       On July 30, 2020, the Court issued a minute order setting a

briefing schedule, and directed Plaintiff to serve the order on

the designated service representatives of the Defendants.           (ECF

Nos. 22, 23).

       On August 25, 2020, Denso International America, Inc. filed

a NOTICE OF APPEARANCE and a STATEMENT OF NO OPPOSITION TO MOTION

TO TRANSFER.    (ECF Nos. 29, 30).

       On August 26, 2020, Subaru of America, Inc. filed a NOTICE

OF APPEARANCE and a NOTICE OF CONSENT TO TRANSFER.          (ECF Nos. 31,

32).

       The Court elects to decide the matter without a hearing


                                     2
      Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 3 of 11



pursuant to District of Hawaii Local Rule 7.1(c).


                               BACKGROUND

I.    Plaintiff Anderson’s Request for Judicial Notice


      The Court may consider matters that are the proper subject

of judicial notice pursuant to Federal Rule of Evidence 201.            Lee

v. City of Los Angeles, 250 F.3d 668, 668-69 (9th Cir. 2001).

Federal Rule of Evidence 201 allows a court to take judicial

notice of public court documents.       Agbannaoag v. Ocwen Loan

Serv’g, LLC, Civ. No. 16-00394 HG-RLP, 2016 WL 6436620, *3 (D.

Haw. Oct. 25, 2016).

      Plaintiff Anderson requests the Court take judicial notice

of the complaint in Griffin et al. v. Subaru of America, Inc. et

al, Civ. No. 20-00563 ACA (N.D. Ala.) (“Griffin”), filed in the

United States District Court, Northern District of Alabama.            (ECF

No. 21-1).   Plaintiff Anderson also requests the Court take

judicial notice of a motion in the Griffin case for the

appointment of interim class counsel, seeking to add Timothy

Blood as a class counsel.     (ECF No. 21-2).     Mr. Blood is one of

Plaintiff’s counsel in Anderson, the case before the Court here.

The documents are public court documents.        The Court grants

Plaintiff’s request for judicial notice.


II.   The Complaint Before the Court Here


      Plaintiff Roman Anderson is a citizen of the State of

                                    3
     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 4 of 11



Hawaii.   (Compl. ¶ 16, ECF No. 1).     Defendant Subaru of America,

Inc. is a New Jersey corporation, with its principal place of

business in New Jersey.    (Id. ¶ 21).    Defendant Denso

International America, Inc. is a Delaware corporation, with its

principal place of business in Michigan.       (Id. ¶ 23).

     The Plaintiff in Anderson alleges that Denso International

America, Inc. manufactured faulty fuel pumps.       The fuel pumps are

alleged to have been installed in various models of vehicles

manufactured by Subaru America, Inc.

     Anderson asserts claims against both Defendants on behalf of

a proposed nationwide class action pursuant to the Hawaii

consumer protection statute, Hawaii Unfair Deceptive Acts and

Practices Law, Hawaii Revised Statute §§ 480-1, 481A, et seq.

(Compl. at pp. 48-53, ECF No. 1).      Anderson also asserts claims

for breach of express and implied warranties against Defendant

Subaru of America, Inc. pursuant to Hawaii Revised Statutes §§

490:2-314, 490:2-313.   (Compl. at pp. 53-60, ECF No. 1).


III. The Alabama Proposed Class Action in Griffin, et al. v.
     Subaru of America, Inc., et al., Civ. No. 20-00563 ACA (N.D.
     Ala.)


     On April 23, 2020, the three plaintiffs in Griffin brought a

proposed class action against the two defendants in the Anderson

case, Subaru of America, Inc. and Denso International America,

Inc. (Griffin v. Subaru of America, Inc., Compl. at pp. 12-13,

attached as Ex. A to Pl.’s RJN, ECF No. 21-1).        The Griffin

                                   4
        Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 5 of 11



plaintiffs also named the two Japanese corporations, Subaru

Corporation and Denso Corporation, as defendants.           (Id.)

        The relief requested in the Alabama case is similar to the

relief request by Plaintiff Anderson in the case before the Court

here.    The Griffin plaintiffs also make claims relating to the

allegedly defective fuel pumps manufactured by Denso for various

Subaru vehicles.      (Id. at pp. 3-7).     The Griffin plaintiffs

assert claims pursuant to the Alabama Deceptive Trade Practices

Act, Alabama Code §§ 8-19-1, et seq.         They also assert Alabama

state-law claims of strict product liability: design defect;

breaches of implied and express warranty; negligent recall;

fraudulent omission; and unjust enrichment.          (Griffin Compl. at

pp. 74-86, ECF No. 21-1).       The Griffin plaintiffs also assert a

federal claim for violation of the Magnuson-Moss Warranty Act, 15

U.S.C. §§ 2301 et seq.       (Griffin Compl. at pp. 86-89, ECF No. 21-

1).


                            STANDARD OF REVIEW


        Pursuant to 28 U.S.C. § 1391(b), a civil action where

jurisdiction is founded on diversity of citizenship may, except

as otherwise provided by law, be brought: (1) in the district

where defendant resides; (2) the district in which the claim

arose; or (3) the district where defendant is subject to personal

jurisdiction.

        28 U.S.C. § 1404(a) provides “[f]or the convenience of


                                      5
     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 6 of 11



parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought or to any district or

division to which all parties have consented.”


                               ANALYSIS


     District courts engage in a two-step analysis in evaluating

a motion to transfer pursuant to 28 U.S.C. § 1404(a).

     First, a court must consider whether the case could have

originally been brought in the forum where the moving party seeks

to transfer the case.   Park v. Dole Fresh Vegetables, Inc., 964

F.Supp.2d 1088, 1093 (N.D. Cal. 2013).

     It is undisputed that Plaintiff could have originally

brought the case in the District Court for the Northern District

of Alabama.

     Second, when the case could have been brought in the forum

where the moving party seeks to transfer the case, a district

court then considers a number of factors in evaluating if

transfer should be granted pursuant to 28 U.S.C. § 1404(a).

     The Court evaluates:

     (A)   feasibility of consolidation;

     (B)   convenience of the witnesses;

     (C)   convenience of the parties;

     (D)   relative ease of access to evidence;

     (E)   plaintiff’s choice of forum;


                                   6
     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 7 of 11



     (F)   local interest in the controversy;

     (G)   relative congestion of the courts; and,

     (H)   each forum’s familiarity with the applicable law.

      Hawkins v. Gerber Products Co., 924 F.Supp.2d 1208, 1213

(S.D. Cal. 2013).

     The list is not exhaustive.       The Court exercises its

discretion based upon an individualized case-by-case

consideration of convenience and fairness.       Park, 964 F.Supp.2d

at 1093.   The Court must consider the totality of the

circumstances.   Id.


I.   The Transfer Factors

     A.    Feasability of Consolidation


     The feasability of consolidation of the two cases is a

significant factor in the transfer analysis.       A.J. Indus., Inc.

v. U.S. Dist. Ct. for Central Dist. Of Cal., 503 F.2d 384, 389

(9th Cir. 1974).

     The two complaints contain similar factual allegations

relating to the purportedly defective fuel pumps.        Subaru

America, Inc. and Denso International America, Inc. are named as

Defendants in both Anderson and Griffin.       Both cases propose

nationwide classes.    There is a possibility that the Anderson

complaint could be consolidated with the first-filed Griffin case

if Anderson is transferred to the Northern District of Alabama.

     Consolidation of the two matters could promote judicial

                                   7
     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 8 of 11



economy, eliminate disparate rulings, and inconsistent judgments.

     The possibility of consolidation is significant in the

Court’s transfer analysis.


     B.   Convenience of Witnesses


     Anderson and Griffin are in the initial stages of

litigation.   The Parties have not identified who will be called

as witnesses.   Both matters appear to involve the same products.

     Each corporation may choose to call the same corporate

representative for both the Anderson case and the Griffin case.

It is more convenient for the witnesses to travel to only one

venue.


     C.   Convenience of the Parties


     The Parties in Anderson agreed to transfer the matter from

Hawaii to the Northern District of Alabama.       Defendants Subaru of

America, Inc. and Denso International America, Co. are also

Defendants in the Alabama case.     Attorney Blood is one of

Plaintiff’s attorneys in Anderson.      Attorney Blood is also one of

the attorneys for the plaintiffs in Griffin.

     A transfer to the Northern District of Alabama may eliminate

duplicative filings, allow for consolidation of discovery

efforts, and prevent inconsistent orders and judgments.

     Even if Anderson and Griffin are not consolidated, it would

be more convenient for the Parties to coordinate pre-trial

                                   8
     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 9 of 11



motions, discovery, and other case management issues in the same

venue.

     D.    Ease of Access to Evidence


     The headquarters of Subaru of America, Inc. and Denso

International America, Inc. are in New Jersey and Michigan.           It

is likely that some records and corporate witnesses are located

at their headquarters.    Neither headquarter is in Hawaii or

Alabama.   The ease of access to evidence is similar in each venue

and therefore does not weigh against transfer.


     E.    Plaintiff’s Choice of Forum


     Plaintiff’s forum is typically afforded deference.         Here,

Plaintiff’s is moving to change the forum to the Northern

District of Alabama.   This factor favors transfer.


     F.    Local Interest in the Anderson Controversy


     The Anderson complaint asserts claims on behalf of a

nationwide class regarding an alleged defective product

distributed across America.    There is no more local interest in

Hawaii than in Alabama.


     G.    Congestion of the District Courts in Alabama and
           Hawaii


     It does not appear that either the Northern District of

Alabama or the District of Hawaii are congested courts.

                                   9
      Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 10 of 11




      H.   Alabama’s Familiarity with Hawaii State Law


      One factor weighs against transfer.       The Anderson Plaintiff

alleges substantive Hawaii state law claims, which the District

of Alabama could be required to apply.        The Northern District of

Alabama would be less familiar with Hawaii state law than the

District of Hawaii.


II.   Evaluating the Transfer Factors in Totality


      The feasibility of consolidation, the convenience of the

witnesses, and the convenience of the Anderson parties weigh in

favor of transfer.    Transfer would promote judicial efficiency,

reduce litigation costs, and reduce duplicate, parallel efforts

by the courts and the Parties.      See BBP v. Brasseler U.S.A.

Dental, LLC, Civ. No. 17-00010 CEJ, 2017 WL 1132555, *1 (E.D. Mo.

Mar. 27, 2017); Gill v. AMAG Pharm. Inc., Civ. No. 19-2681-DDC-

KGG, 2020 WL 1330693, *2 (D. Kan. Mar. 23, 2020).          These factors

outweigh the inconvenience of an Alabama forum presiding over

matters relating to Hawaii state law.        See LaGattuta v. ADT Sec.

Servs. Inc., Civ. No. 07-3232, 2007 WL 4350710, *2 (N.D. Ohio

Dec. 10, 2007).


                               CONCLUSION


      Plaintiff’s unopposed MOTION TO TRANSFER (ECF No. 20) to the

                                    10
     Case 2:20-cv-01587-ACA Document 34 Filed 10/08/20 Page 11 of 11



United States District Court, Northern District of Alabama is

GRANTED.   All pending deadlines are hereby vacated and to be re-

set by the District Court in the Northern District of Alabama.

The Clerk of Court is DIRECTED to TRANSFER the case and all files

here to the United States District Court for the Northern

District of Alabama.

     IT IS SO ORDERED.

     Dated: October 8, 2020, Honolulu, Hawaii.




Roman Anderson v. Subaru of America, Inc. and Denso International
America, Inc., Civ. No. 20-00290 HG-WRP; ORDER GRANTING
PLAINTIFF’S MOTION TO TRANSFER (ECF No. 20).
                                11
